    Case 1:17-cv-05137-LAP-SDA Document 133 Filed 03/14/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTINA ALFANDARY, et al.,

                     Plaintiffs,
                                            No. 17-CV-5137 (LAP)
-against-
                                                     ORDER
NIKKO ASSET MANAGEMENT CO.,
LTD., et al.,

                     Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

        On February 2, 2021, Plaintiffs requested a pre-motion

conference on their proposed motion (1) to amend the Protective

Order to prohibit the use of any discovery produced in this

case, whether confidential or not, for any other purpose and (2)

to enjoin Defendants from pursuing a recently filed action in

Japan against plaintiff Frederick Reidenbach.        (See dkt. no. 117

at 1-2.)    Defendants opposed that request.      (See dkt. no. 121 at

3-5.)    By no later than March 17, 2021, Plaintiff may file a

reply to Defendants’ opposition.

SO ORDERED.

Dated:      March 14, 2021
            New York, New York


                            __________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge




                                    1
